EXHIBIT 10.1

EMPLOYMENT AGREEMENT

Agreement dated October 16, 2006 (the “Effective Date”), by and between Indevus
Pharmaceuticals, Inc., a Delaware corporation having a place of business at 33
Hayden Avenue, Lexington, Massachusetts 02421 (the “Corporation”), and Thomas
Forest Farb, an individual residing at                                         
(the “Officer”).

WITNESSETH:

WHEREAS, the Corporation desires to employ the Officer as President and Chief
Operating Officer, and the Officer desires to be employed by the Corporation as
President and Chief Operating Officer all pursuant to the terms and conditions
hereinafter set forth:

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:

 

1. EMPLOYMENT: DUTIES

 

  (a) The Corporation engages and employs the Officer, and the Officer hereby
accepts engagement and employment, as have responsibility as President and Chief
Operating Officer of the Corporation and performing all services and duties as
the Board of Directors of the Corporation shall determine including providing
general corporate leadership and strategic direction and the primary supervision
of multiple functional areas of the Corporation, including but not limited to
Finance, Sales and Marketing, Business Development and Human Resources. In his
capacity as President and Chief Operating Officer of the Corporation, and as an
officer of the Corporation, the Officer shall report directly to the Chief
Executive Officer of the Corporation.

 

  (b) The Officer shall perform his duties hereunder from the Corporation’s
executive offices in Massachusetts, provided, however, that the Officer
acknowledges and agrees that the performance by the Officer of his duties
hereunder may require domestic and international travel by the Officer.

 

  (c) The Officer shall devote his best efforts and principal working time and
attention to the proper discharge of his duties and responsibilities under this
Agreement.

 

2. TERM

Subject to the provisions of Section 6 hereof, the Officer’s employment
hereunder shall be for a term of one (1) year commencing on the Effective Date
and continuing through the first anniversary of such date and shall
automatically renew for periods of one (1) year commencing at the second
anniversary of the



--------------------------------------------------------------------------------

Effective Date unless either the Officer or the Corporation gives written notice
to the other not less than sixty (60) days prior to the date of any such
anniversary of such party’s election not to extend the term of this Agreement.

 

3. COMPENSATION

 

  (a) As compensation for the performance of his duties under this Agreement,
the Officer shall be compensated as follows:

 

  (i) The Corporation shall pay the Officer an annual base salary (“Base
Salary”) of Four hundred and twenty-five thousand dollars ($425,000), payable in
accordance with the usual payroll period of the Corporation. The Compensation
Committee of the Board of Directors of the Corporation will review the Officer’s
base salary on an annual basis.

 

  (ii) The Officer shall be entitled to participate in the FY 2007 Senior
Executive Officer Bonus Plan and subsequent Senior Executive Bonus Plans with a
target bonus potential of 55% of base salary.

 

  (iii) The Officer shall be eligible to receive options to purchase shares of
the Corporation’s common stock, $.001 par value (“Common Stock”), under the
Corporation’s 2004 Equity Incentive Plan, as amended, or such other option plans
as may be in effect at any time during the term of this Agreement, as may be
granted from time to time by the Compensation Committee of the Board of
Directors.

 

  (iv) Specifically, the Officer shall receive options to purchase 600,000
shares of the Corporation’s common stock. The basis price for these options will
be the closing price of the stock on October 16, 2006, the date of the Indevus
board of director’s special meeting resolving and authorizing the Officer’s
hire. These options will vest at the rate of 25% after the end of one year of
employment, then will vest 6.25% every quarter for the next three years.

 

  (v) The Officer shall participate in the Corporation’s Senior Executive
Long-Term Incentive Plan which provides for periodic grants of restricted stock
and performance shares. As of the Effective Date, the Officer shall receive
50,000 restricted shares and 60,000 performance shares under the same terms and
conditions subject to the same criteria for vesting as the other executive
officers of the company approved by the Board of Directors in 2006.

The Corporation shall withhold all applicable federal, state, and local taxes,
social security, and workers’ compensation contributions as such other amounts
as may be required by law and any plans pursuant to which such compensation is
generated or agreed upon by the parties, and as may be allowed, with respect to
the compensation payable to the Officer pursuant to Section 3(a) hereof.

 

2



--------------------------------------------------------------------------------

  (b) The Corporation shall reimburse the Officer for all normal, usual, and
necessary expenses incurred by the Officer in furtherance of the business and
affairs of the Corporation, including reasonable travel and entertainment,
against receipt by the Corporation of appropriate vouchers or other proof of the
Officer’s expenditures and otherwise in accordance with such Expense
Reimbursement Policy as may from time to time be adopted by the Board of
Directors of the Corporation.

 

  (c) The Officer shall be, during the term of this Agreement, entitled to
vacations of not less than four (4) weeks per annum.

 

  (d) The Corporation shall make available to the Officer and his dependents
such medical, disability, life insurance, and such other health benefits as the
Corporation makes available to its senior officers and directors. The Company
shall reimburse the Officer for premiums for $1,000,000 additional term life
insurance during the period of the Officer’s employment.

 

4. NON-SOLICITATION

 

  (a) During the term of this Agreement and for one (1) year thereafter, the
Officer shall not, directly or indirectly, without the prior written consent of
the Corporation, solicit or induce any employee of the Corporation or any
affiliate to the leave the employ of the Company or any affiliate or hire for
any purpose any employee of the Corporation or any affiliate or any employee who
has left the employment of the Corporation or any affiliate within six
(6) months of the termination of said employee’s employment with the
Corporation.

 

  (b) During the term of the Agreement and for one (1) year thereafter, the
Officer shall not, directly or indirectly, without the prior written consent of
the Corporation:

 

  (i) solicit or accept employment or be retained by any party who, at any time
during the term of his Agreement, was a customer or supplier of the Corporation
or any affiliate where his position will be related to the business of the
Corporation; or

 

  (ii) solicit or accept the business of any customer or supplier of the
Corporation or any affiliate with respect to products similar to those supplied
by the Corporation.

 

3



--------------------------------------------------------------------------------

  (c) In the event that the Officer breaches any provisions of this Section 4 or
there is a threatened breach, then, in addition to any other rights which the
Corporation may have, the Corporation shall be entitled, without the posting of
a bond or other security, to injunctive relief to enforce the restrictions
contained herein. In the event that an actual proceeding is brought in equity to
enforce the provisions of this Section 4, the Officer shall not urge as a
defense that there is an adequate remedy at law nor shall the Corporation be
prevented from seeking any other remedies which may be available.

 

5. CONFIDENTAL INFORMATION

 

  (a) The Officer agrees that during the course of his employment or at any time
after termination, he will not disclose or make accessible to any other person,
the Corporation’s products, services, and technology, both current and under
development, promotion and marketing programs, lists, trade secrets, litigation
information, and other confidential and proprietary business information of the
Corporation or any of its clients. The Officer agrees: (i) not to use any such
information for himself or others; and (ii) not to take any such material or
reproductions thereof from the Corporation’s facilities at any time during his
employment at the Corporation, except as required in the Officer’s duties to the
Corporation. The Officer agrees immediately to return such material and
reproductions thereof in his possession to the Corporation upon request and in
any event upon termination of employment.

 

  (b) Except with prior written authorization by the Corporation, the Officer
agrees not to disclose or publish any of the confidential, technical or business
information or material of the Corporation, its clients or any other party to
whom the Corporation owes an obligation of confidence, at any time during or
after his employment with the Corporation.

 

  (c) The Officer hereby assigns to the Corporation all right, title, and
interest he may have or may acquire in all inventions (including patent rights)
developed by the Officer during the term of this Agreement (“Inventions”) and
agrees that all Inventions shall be the sole property of the Corporation and its
assigns, and the Corporation and its assigns shall be the sole owner of all
patents, copyrights, and other rights in connection therewith. The Officer
further agrees to assist the Corporation in every proper way (but at the
Corporation’s expense) to obtain and from time to time enforce patents,
copyrights, or other rights on said Inventions in any and all countries.

 

4



--------------------------------------------------------------------------------

6. TERMINATION

 

  (a) The term of this Agreement shall continue for the period set forth in
Section 2 hereof unless sooner terminated upon the first to occur of the
following events:

 

  (i) The death of the Officer;

 

  (ii) Termination for just cause. Any of the following actions by the Officer
shall constitute just cause:

 

  (A) Material breach by the Officer of Section 4 or Section 5 of this
agreement;

 

  (B) Material breach by the Officer of any provision of this Agreement other
than Section 4 or Section 5 or the willful or reckless failure by the Officer to
perform his duties hereunder which breach or failure is not cured by the Officer
within fifteen (15) days of notice thereof from the Corporation; or

 

  (C) The commission by the Officer of any act of fraud or theft against the
Corporation or any of its subsidiaries, or the conviction of the Officer of any
criminal act.

 

  (iii) Termination by the Officer for just cause. Any of the following actions
or omissions by the Corporation shall constitute just cause:

 

  (A) Material breach by the Corporation of any provision of this Agreement
which is not cured by the Corporation within fifteen (15) days of notice thereof
from the Officer;

 

  (B) Any action by the Corporation to intentionally harm the Officer; or

 

  (C) A Change in Control of the Corporation (as defined below), unless the
Officer is offered and, in his sole discretion, accepts either (1) a comparable
executive position of the acquirer or the division of the acquirer which assumes
the business of the corporation of the Corporation after the Change in Control
or (2) compensation comparable to that provided to the Officer under this
agreement.

 

  (iv) Termination without just cause.

 

  (b) Upon termination pursuant to subparagraph (ii) of paragraph (a) above, the
Officer, or his estate in the event of termination pursuant to subparagraph (i),
shall be entitled to receive the Base Salary accrued but unpaid as of the date
of termination.

 

5



--------------------------------------------------------------------------------

  (c) Upon termination pursuant to subparagraph (iii) of paragraph (a) above,
the Officer shall be entitled to receive the Base Salary plus average bonuses
paid to the Officer since the Effective Date. At the discretion of the
Corporation, such Base Salary may be paid in one lump sum or in monthly
installments. In addition, the Corporation shall provide continuation of health
benefits for twelve (12) months to the extent authorized by and consistent with
29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with the cost of the
regular premium for such benefit shared in the same relative proportion by the
Corporation and the Officer as in effect on the date of the termination.
Notwithstanding the foregoing, nothing in this Section 6(c) shall be construed
to affect the Officer’s right to receive COBRA continuation entirely at the
Officer’s own cost to the extent that the Officer may continue to be entitled to
COBRA continuation after the Officer’s right to cost sharing under this
Section 6(c) ceases.

 

  (d) Upon termination pursuant to subparagraph (iv) of paragraph (a) above, or
if the Corporation does not renew this Agreement, the Corporation will pay to
the Officer twelve (12) months of Base Salary plus average bonuses. At the
discretion of the Corporation, such base salary may be paid in one lump sum or
in monthly installments. This payment, however, shall be reduced by the salary
and bonus compensation from other employment received by the Officer during the
twelve (12) months following termination of the Agreement. In addition, the
Corporation shall provide continuation of health benefits for twelve (12) months
to the extent authorized by and consistent with 29 U.S.C. § 1161 et seq.
(commonly known as “COBRA”), with the cost of the regular premium for such
benefit shared in the same relative proportion by the Corporation and the
Officer as in effect on the date of the termination.

 

  (e) For purposes of this Agreement, a “Change in Control of the Corporation”
shall be deemed to have occurred if any “person” (as such term is used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”)), becomes, after the date of this Agreement the “beneficial owner” (as
defined in Rule 13(d)-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 50% or more of the combined voting
power of the Corporation’s then outstanding securities.

 

  (f)

It is the intention of the Corporation and the CEO that no portion of the
payment made under Section 6(c) hereof (the “Termination Payment”) be deemed to
be an excess parachute payment as defined in Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”). In the

 

6



--------------------------------------------------------------------------------

 

event that in the opinion of the Corporation’s independent public accountants,
all or any portion of the Termination Payment may be an excess parachute
payment, the Termination Payment hereunder shall be reduced or eliminated as
specified by the CEO in writing delivered to the Corporation within 30 days of
his receipt of such opinion or, if the CEO fails to so notify the Corporation,
then as the Corporation shall reasonably determine, so that there will be no
excess parachute payment.

 

  (g) Cooperation: Pending Litigation

 

  (i) Upon request of the Company, in connection with any suit, action,
proceeding, arbitration, or litigation involving the Corporation (a
“Litigation”), which Litigation is directly or indirectly the result of an
event, fact, or occurrence existing, in whole or in part, prior to the
Termination Date, the Officer agrees to, at the expense of the Corporation, in
connection with any such Litigation”

 

  (A) attend depositions, meetings, conferences, or other scheduled proceedings
related to the Litigation with a designated Officer of the Corporation;

 

  (B) provide a written outline of any actions taken by the Officer on behalf of
the Corporation, or any information know to the Officer; and

 

  (C) otherwise cooperate with the Corporation, counsel to the Corporation, and
with other entities whom the Corporation shall reasonably request.

 

  (ii) Unless the Officer and the Corporation agree otherwise, the Officer shall
not be required to engage or participate in any of the activities described in
Section 6(g) of this Agreement for more than three (3) consecutive business days
at a time, or more than six (6) business days per ninety (90) day period.

 

7. NOTICES

Any notice or other communication under this agreement shall be in writing and
shall be deemed to have been given: when delivered personally against receipt
thereof; one (1) day after being sent by Federal Express or similar overnight
delivery; or three (3) days after being mailed registered or certified mail,
postage prepaid, return receipt requested, to either party at the address set
forth above, or to such other address as such party shall give by notice
hereunder to the other party.

 

7



--------------------------------------------------------------------------------

8. INDEMNIFICATION

The Corporation will enter into an indemnification agreement with the Officer
substantially identical to that entered into with its other executive officers,
in the form attached as Exhibit A hereto.

 

9. SEVERABILITY OF PROVISIONS

If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal, or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal, and
enforceable, and no provision shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

10. ENTIRE AGREEMENT: MODIFICATION

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations, or warranties relating to the subject matter of this Agreement
which are not set forth herein. No modification of this agreement shall be valid
unless made in writing and signed by the parties hereto.

 

11. BINDING EFFECT

The rights, benefits, duties, and obligations under this Agreement shall inure
to, and be binding upon, the Corporation, its successors and assigns, and upon
the Officer and his legal representatives. This Agreement constitutes a personal
service agreement, and the performance of the Officer’s obligation hereunder may
not be transferred or assigned by the Officer.

 

12. NON-WAIVER

The failure of either party to insist upon the strict performance of the terms,
conditions, and provisions of this Agreement shall not be construed as a waiver
or relinquishment of future compliance therewith, and said terms, conditions,
and provisions shall remain in full force and effect. No waiver of any term or
condition of this Agreement on the part of either party shall be effective for
any purpose whatsoever unless such waiver is in writing and signed by such
party.

 

13. GOVERNING LAW

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the Commonwealth of Massachusetts without regard to principles
of conflicts of laws.

 

8



--------------------------------------------------------------------------------

14. MISCELLANEOUS

Within three business days of employment, you will be required to present proof
of eligibility to work in the United States in accordance with the Immigration
Reform and Control Act.

The Employee Handbook documents the policies and procedures of Indevus and
outlines the current benefit programs. The Officer is expected to be familiar
with the policies and procedures of the Company and adhere to them. Currently,
employee benefits provided are group major medical, dental, life and disability
insurances, and a 401(k) retirement savings program.

The Corporation will conduct a background check. Enclosed please find a Consent
and Disclosure Form authorizing the Corporation to begin the check. Within two
weeks of beginning employment, the Officer will be required to undergo a pre-
employment drug screening at the Mount Auburn Hospital Occupational Health
Service. A form and instructions for scheduling the drug screening are included
with this letter. The results of the background check and drug screening are
kept confidential.

The Officer understands that this offer of employment is contingent upon our
completing reference checking and my successful completion of the pre-
employment screening process which may include a background, credential,
educational, reference, credit, motor vehicle, criminal record check, and other
checks, and the Officer hereby consents to the same.

The heading of the paragraphs are inserted for convenience and shall not effect
the interpretation of this Agreement on the day and year first above written.

 

Indevus Pharmaceuticals, Inc. By:  

 

  Glenn L. Cooper, M.D.   Chairman, President, and Chief Executive Officer  

 

  Thomas Forest Farb

 

9